DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharp et al. US 9,251,590 hereinafter referred to as Sharp in view of Chaja et al. US 2020/0037943 hereinafter referred to as Chaja.
In regards to claim 1, Sharp teaches:
“A measuring system comprising a processor including hardware configured to: calculate first information with reference [features in an image] the first information indicating a position and an attitude of a camera, and the camera configured to measure depth information indicating a depth to each point of the [features], along with an image of the [features]”
Sharp Figure 6 discloses that camera pose (i.e. position and attitude) is iteratively calculated.  From Figure 6 it is interpreted that current camera pose estimate 600 is first information.  Sharp Figure 3 teaches the mobile environment sensor includes both a depth camera 302 as well as RGB camera 306.
"extract second shape information from first shape information based on the first information, the first shape information indicating a three-dimensional shape of the [features], and the second shape information indicating a three-dimensional shape corresponding to an imaging range of the camera”
Sharp Figure 6 teaches that camera pose is an input into process 504.  This input is used to map observed depth points to model space to find model points (608).  The camera pose is an input and output of this iterative process.  Therefore, with each successive step all the extracted information is based on this first information.  It is also interpreted that the model points (second shape information) are determined (extracted) from the depth points (first shape information).
“compare the depth information with the second shape information”
Sharp Figure 6 step 612 teaches computing residuals by comparing actual depth values with model values.
“calculate second information based on a result of the comparison between the depth information and the second shape information, the second information indicating the position and the attitude of the camera with a higher precision than the first information” 
Sharp Figure6 step 614.
"and cause a display to display information relating to the result of the comparison between the depth information and the second shape information based on the second information"
Sharp column 5 lines 50-55 teaches the mobile environment sensor 300 may be used in conjunction with a game system 332 which is connected to a display 330. 
"to a marker provided in a measurement target" and "measurement target"
However, the use of a marker in determining positions or poses is well -known.  For example, Chaja teaches Positional sensors are integral to VR/AR ready smartphones and computers, such as an accelerometer, a magnetometer (compass), and a gyroscope, which can be used to determine the camera pose (position and rotation) in the real world and relative to the environment, and/or at least one fiducial marker on the target object 44 and/or the target object 44 itself.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sharp in view of Chaja to have included the features of "to a marker provided in a measurement target" and "measurement target" because a method for objectively tracking and analyzing the social and emotional activity of a patient using a computing device (Chaja [0007]).
In regards to claim 6, Sharp/Chaja teach all the limitations of claim 1 and claim 6 contains similar limitations.  Therefore, claim 6 is rejected for similar reasoning as applied to claim 1.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharp in view of Chaja in view of Castillo et al. US 2021/0243362.
	In regards to claim 2, Sharp/Chaja teach all the limitations of claim 1 and further teach:
“[moving by] a user of the camera in such a manner that the position and the attitude of the camera become suitable for acquisition of the depth information based on the first information”
Sharp teaches in column 6 lines 20-30 loop closure engine is arranged to detect when the mobile environment sensor has moved in a loop so that the scene depicted in the current depth frame is at least partially overlapping with that of a previous depth frame which is not the immediately preceding depth frame. For example, this may occur when a user walks around the whole floor of the building in FIG. 2 and reaches the starting point again. It may also occur when a user moves around a room behind some furniture and out again to the original start position, or close to that original start position.
Sharp/Chaja do not explicitly teach:
“wherein the processor guides [the user]”
Castillo teaches in paragraph [0065] the intra-image parameter evaluation system can generate an instructive prompt while a user is framing the physical structure within a viewfinder of the user device (e.g., camera) based on the metric, thereby guiding the user to capture images with an optimal angle relative to the surface of the physical structure.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sharp/Chaja in view of Castillo to have included the features of “wherein the processor guides [the user]” because while computer-vision techniques and capabilities continue to improve, a limiting factor in any computer-vision pipeline is the input image itself (Castillo [0003]).
In regards to claim 3, Sharp/Chaja/Castillo teach all the limitations of claim 2 and further teach:
“the measurement target”
Chaja teaches Positional sensors are integral to VR/AR ready smartphones and computers, such as an accelerometer, a magnetometer (compass), and a gyroscope, which can be used to determine the camera pose (position and rotation) in the real world and relative to the environment, and/or at least one fiducial marker on the target object 44 and/or the target object 44 itself.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sharp in view of Chaja to have included the features of “the measurement target” because a method for objectively tracking and analyzing the social and emotional activity of a patient using a computing device (Chaja [0007]).
Sharp/Chaja do not explicitly teach:
“wherein the processor guides the user of the camera by causing the display to display an object indicating…”
Castillo teaches in paragraph [0005] that implementations of the invention may include the instruction represented by the indicator can instruct a user viewing the display to move the image capturing device in a leftward direction. When a top edge border pixel of the one or more top edge border pixels includes a segmentation pixel, the instruction represented by the indicator can instruct the user viewing the display to move the image capturing device in an upward direction.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sharp/Chaja in view of Castillo to have included the features of “wherein the processor guides the user of the camera by causing the display to display an object indicating…” because while computer-vision techniques and capabilities continue to improve, a limiting factor in any computer-vision pipeline is the input image itself (Castillo [0003]).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharp in view of Chaja in view of Fujiwara et al. US 2021/0090286 hereinafter referred to as Fujiwara.
In regards to claim 4, Sharp/Chaja teach all the limitations of claim 1 and further teach:
“wherein the marker is an AR marker, and the processor detects the AR marker through image recognition with the image of the measurement target acquired by the camera”
Fujiwara teaches in paragraph [0004] a method of measuring the position and orientation (also referred to as a posture) of the terminal device using an AR marker (hereinafter more simply referred to as “marker”).  Fujiwara teaches in paragraph [0027] and Figure 2 ACT12 a marker is recognized.  Fujiwara teaches In ACT 12, the processor 11 determines whether a marker registered in the marker DB 141 is included in the acquired image. If the marker is recognized as being included in the acquired image, the processor 11 determines that the marker has been photographed.  It is interpreted that recognizing the marker in the image is equivalent to image recognition.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sharp/Chaja in view of Fujiwara to have included the features of “wherein the marker is an AR marker, and the processor detects the AR marker through image recognition with the image of the measurement target acquired by the camera” because  augmented reality can present various kinds of information for supporting shoppers in stores and workers at job sites (Fujiwara [0003]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharp in view of Chaja in view of Tsujiguchi US 2017/0118374 hereinafter referred to as Tsujiguchi. 
In regards to claim 5, Sharp/Chaja/Fujiwara teach all the limitations of claim 4 but do not explicitly teach:
“wherein the image of the measurement target is a color image of the measurement target”
Tsujiguchi paragraph [0069] teaches the color of the AR marker 200 may be a monochrome image in view of the image processing load, but the color of the AR marker 200 can be a multi-color image.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sharp/Chaja/Fujiwara in view of Tsujiguchi to have included the features of “wherein the image of the measurement target is a color image of the measurement target” to provide supplemental information to the real world that users of smart devices see through the smart devices (Tsujiguchi [0005]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422